UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K [X] ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the annual period ended June 30, 2008 [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-52853 SILVER STAR CAPITAL HOLDINGS, INC. (Exact name of registrant as specified in its charter) Florida 04-3690402 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 2731 Silver Star Road Suite 200 Orlando, Florida 32808-3935 (Address of principal executive offices) (Zip Code) (407) 522-7201 (Registrant’s telephone number, including area code) Securities Registered Pursuant to Section 12(b) of the Act: NONE Securities Registered Pursuant to Section 12(g) of the Act: COMMON STOCK, PAR VALUE Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes [] No [X] Check whether the issuer is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act. Yes [] No [X] Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports); and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-K contained in this form, and no disclosure will be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this form 10-K or any amendment to this Form 10-K. [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company: Large accelerated filer [] Accelerated filed [] Non-accelerated filer [] Smaller reporting company [X] The aggregate market value of the registrant's common stock held by non-affiliates as of June 30, 2008 was $3,845,982 (based on the closing sales price of the registrant’s common stock on that date). The number of shares of registrant’s common stock, $0.001 par value, outstanding as of June 30, 2008 was 13,798.982. TABLE OF CONTENTS Page PART I Item 1. Business 4 Item 1A. Risk Factors 5 Item 1B. Unresolved Staff Comments 6 Item 2. Properties 7 Item 3. Legal Proceedings 7 Item 4. Submission of Matters to a Vote of Security Holders 7 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 7 Item 6. Selected Financial Data 8 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operation 8 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 11 Item 8. Financial Statements and Supplementary Data 11 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosures 11 Item 9(A). Controls and Procedures 11 Item 9(B). Other Information 12 PART III Item 10. Directors, Executive Officers and Corporate Governance 12 Item 11. Executive Compensation 14 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 15 Item 13. Certain Relationships and Related Transactions, and Director Independence 15 Item 14. Principal Accounting Fees and Services 15 Item 15. Exhibits, Financial Statement Schedules 17 Signatures PART IV EXHIBITS, FINANCIAL STATEMENT SCHEDULES Exhibits INDEX TO EXHIBITS This annual report contains certain forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended.These include statements about our expectations, beliefs, intentions or strategies for the future, which we indicate by words or phrases such as "anticipate," "expect," "intend," "plan," "will," "we believe," "our company believes," "management believes" and similar language.These forward-looking statements are based on our current expectations and are subject to certain risks, uncertainties and assumptions, including those set forth in the discussion under Item 1 “Description of Business,” and Item 6 "Management's Discussion and Analysis", including under the heading " Risk Factors" under Item 6.Our actual results may differ materially from results anticipated in these forward-looking statements.We base our forward-looking statements on information currently available to us, and we assume no obligation to update them.In addition, our historical financial performance is not necessarily indicative of expected future results and such comparisons cannot be relied upon as indicators of future performance. PART I ITEM 1. BUSINESS SUMMARY Silver Star Capital Holdings, Inc., (referred to hereinafter as "we", "our", “or "us") is an acquisition, holding and management services company, which seeks to consolidate a diversified portfolio of companies engaged in eco-friendly and environmentally responsible technologies and/or services.Our strategy is to assemble a synergistic collection of valuable intellectual properties, patents, copyrights and exclusive rights that have the opportunity for sustainable growth. HISTORY AND RECENT DEVELOPMENTS We were incorporated in Florida on May 22, 2002 under the name, PokerBook Gaming Corporation to engage in the business of gaming software distribution. On March 2007 we changed our name to Silver Star Capital Holdings,
